Title: To George Washington from Robert Barnwell, 27 April 1789
From: Barnwell, Robert
To: Washington, George



Sir
New York April 27 [1789]

By the late Congress a Board of Commissioners was appointed to consist of one person from the Eastern another from the Middle and a third from the Southern States to settle their accounts between the States and the United States. Mr Baldwin from the South having been appointed a member of the General Government has vacated his seat at this Board. Should Your Excellency have no Person in view and enquiry support my pretensions Your Nomination to this vacant place will be considered as a favor by Your Hmble And Obedient Servant

Robt Barnwell

